Citation Nr: 1110164	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection by aggravation for a pre-existing left heel and ankle disability.

3. Entitlement to service connection for bladder dysfunction. 

4. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the Army National Guard and he had federal active service from June 2004 through September 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After the Veteran and his representative were provided copy of the VHA opinion, additional argument was submitted.  

The claim of service connection for tinnitus is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A hearing loss disability in either ear is not shown.

2.  A pre-existing left heel and ankle disability was not made worse by ameliorative surgery in service or otherwise made worse by an injury or disease in service.

3. Bladder dysfunction had its onset in service.








CONCLUSIONS OF LAW

1. A hearing loss disability in either ear was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  A pre-existing left heel and ankle disability was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).

3.  Bladder dysfunction was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in November 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  




The Veteran was afforded VA examinations in relation to his claims of service connection for bilateral hearing loss in February 2006, for the left heel and ankle in March 2006, and for bladder dysfunction in March 2006, September 2006, and March 2007.  

The VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of a disability to provide probative medical evidence adequate for deciding the claims. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 


When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Hearing Loss Disability

Facts 

The service treatment records show that the Veteran had regular audiometric testing in service with no record of a pure tone threshold level above 20 decibels.  A health questionnaire submitted after the Veteran return from deployment in November 2004 showed that he was concerned about his hearing.

On February 2006 VA audiological evaluation, the Veteran reported experiencing particular difficulty hearing the voices of women and children, the television, and in noisy situations.  He indicated that he had been treated for ear infection in the past and reported noise exposure to tanks, artillery fire, explosives, aircraft, and small arms fire.  The Veteran stated on one occasion after being on a firing range for a long time he could not hear well for a couple of days.  He stated that his civilian noise exposure consisted of steel manufacturing with the use of hearing protection and recreational  hunting with occasional use of hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
20
LEFT
10
10
20
20
20

Speech recognition testing was 94 percent in both ears.  Immitance testing indicated normal middle ear pressure and compliance bilaterally.  The examiner noted that the pure tone testing showed hearing within normal limits in both ears.




A private audiogram in May 2006 showed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
10
10
5


Analysis 

A hearing loss disability for the purpose of VA disability compensation exists when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standard of hearing loss under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

Based on VA audiology testing by an audiologist, who is qualified through education, training, or experience to offer a diagnosis, the Veteran's impaired hearing is not a disability for the purpose of VA compensation under 38 C.F.R. § 3.385.

One of the requirements for service connection is that the claimed disability currently exists. Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). There are no audiograms to show evidence of a hearing loss disability that meets the regulatory standards of 38 C.F.R. § 3.385.

As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.





As a bilateral hearing loss disability for the purpose of VA disability compensation under the regulatory standard for hearing loss disability, 38 C.F.R. § 3.385, has not been documented by audiology testing in service or at any time since service or currently, and as the Board may consider only independent medical evidence to support its finding on a question involving a medical diagnosis, not capable of lay observation, or the claimed disability is not a simple medical condition, and as there is no competent medical evidence of a current bilateral hearing loss disability by VA standards under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Left Heel and Ankle Disability

Service treatment records indicate that the Veteran had surgery on his left ankle in 2001, prior to his federal active duty service, during which four staples were placed in his left heel.  In April 2004 he was noted to have a permanent L2 profile as a result of the staple placement, although there was no functional restriction.  

A treatment note in May 2004 showed complaints of pain in the left heel after prolonged standing of seven to eight hours.  

In December 2004, in a pre-surgical note that the Veteran was approved for surgery on his right ankle for an in-service injury and on his left foot to remove the staples placed in a previous surgery.  A follow-up pre-surgical note requested approval to repair a newly discovered secondary ligament rupture in the peroneal tendon sheath of the left ankle during the scheduled surgery.  Surgical notes from December 2004 indicate that the staples were removed, but do not reflect a repair of the ligament rupture in the left ankle.



After service separation, the Veteran was seen at VA in November 2005 for complaints of bilateral ankle pain, especially in cold weather.  Physical examination showed no cyanosis, clubbing, or edema of the lower extremities.  

On March 2006 VA examination, the Veteran reported left heel pain with a history of an unstable left ankle.  In 2001, prior to federal active duty service, he had surgery where a small wedge was taken from the left calcaneus, which stabilized his ankle and reduced his pain.  

The Veteran stated that while at Fort Bliss, at the time of his right ankle injury, he kept "bumping his left ankle" which caused him some discomfort.  In December 2004, the staples were removed from his left heel because they were felt to be irritated and causing him pain.  Since the removal of the staples, the Veteran had not experienced any significant symptoms or flare-ups in his left ankle.  On physical examination, the Veteran had a 7 cm scar along the left distal calf and a 6 cm scar under the left lateral malleolus, both of which were well-healed and not tender, inflamed, raised, or attached to the underlying tissue.  There was normal range of motion in the left ankle with no pain on movement.  Sensation throughout the left leg was normal.  

The VA examiner noted that the Veteran showed no significant dysfunction or limitation of motion of the left ankle and offered the opinion that active duty had not aggravated the left ankle condition; rather, the surgery in 2004 alleviated symptoms resulting from the surgery before service.

Analysis 

The record shows that the Veteran had surgery on his left ankle in 2001, prior to his federal active duty, during which four staples were placed in the left heel.  In April 2004 he was noted to have a permanent L2 profile as a result of the staple placement, although there was no functional restriction.  



While on active duty in December 2004, the Veteran had surgery on his left ankle to remove the staples placed in the pre-service surgery.  The surgical notes indicate that the staples were removed, but it is not clear whether there was a tendon repair, which was contemplated on the pre-surgical report.  The in-service surgery was ameliorative and the surgery healed without complications.

After service, the Veteran was seen at VA in November 2005 for complaints of bilateral ankle pain, especially in cold weather.  Physical examination showed no cyanosis, clubbing, or edema of the lower extremities.  

On March 2006 VA examination, the Veteran had a 7 cm scar along the left distal calf and a 6 cm scar under the left lateral malleolus, both of which were well-healed and not tender, inflamed, raised, or attached to the underlying tissue.  There was normal range of motion in the left ankle with no pain on movement.  Sensation throughout the left leg was normal.

The VA examiner found no significant dysfunction or limitation of motion of the left ankle and expressed the opinion that active duty had not aggravated the left ankle condition, rather the surgery in 2004 alleviated symptoms resulting from the surgery before service. 

The record shows that the surgical treatment in service ameliorated a pre-existing left heel and ankle condition, incurred before service.  And the pre-existing condition was not otherwise aggravated, that is, made worse, by service as expressed in the opinion of the VA examiner, who found that the Veteran's active duty had not aggravated the left ankle condition, rather the surgery in 2004 alleviated symptoms resulting from the surgery before service.  38 C.F.R. § 3.306(b).

To the extent the Veteran states that he still has left ankle problems when he wears certain types of shoes, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competency is a question of fact, which is to be addressed by the Board. 

While the Veteran is competent to describe problems wearing certain footwear, to the extent the Veteran has associated the problem with aggravation, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  Here the question of aggravation is not a simple medical question as such an inference cannot be made based on personal observation without specialized education, training, or experience to offer such an opinion. 

And it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the medical question of aggravation.  For this reason, the Board rejects the Veteran's statements as competent evidence to substantiate the claim.

As the Board may consider only competent evidence to support its finding and where the Veteran's lay assertion on aggravation is not competent evidence, and as there is no favorable competent evidence to support the claim as the VA examiner expressed the opinion that the Veteran's active duty had not aggravated the left ankle condition, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Bladder Dysfunction

In September 2004, while on active duty, the Veteran underwent surgery on his right ankle.  The hospital discharge summary noted that he had some urinary retention after surgery and he had required catheterization, after which he was able to void on his own.

In September 2005, at the time of his discharge from active duty, the Veteran filed a claim of service connection and included bladder spasms.  



On VA examination in March 2006, the Veteran complained of recurrent bladder spasms resulting and urinary frequency.  He stated that after ankle surgery in September 2004 he developed urinary retention, which required catheterization.  The VA examiner stated that the Veteran was having bladder difficulty which could not be characterized and recommended a urological consultation along with probable cystoscopy and cystometrogram in order to properly evaluate the condition.

On VA examination in September 2006, the Veteran stated that after the catheterization following ankle surgery in service he experienced bladder spasms.  Since then, he stated that he experienced bladder spasms five to six times a day with pain in the suprapubic area and urinary urgency.  History included the passing of multiple kidney stones in 1999, June 2005, and again in May 2006.  The VA examiner did not offer a diagnosis, but suggested a urology consultation.  

Otherwise, the Veteran fell into the category of interstitial cystitis/painful bladder syndrome, which was a diagnosis of exclusion.  

In March 2007, the Veteran had a cystometrogram for his complaints of urgency, frequency, nocturia, hesitancy, weak stream.  Test results showed no retention, stress urinary incontinence, detrusor incontinence, or urge incontinence, although the Veteran did exhibit some low pressure bladder irritability below that which would qualify as bladder spasms or urge incontinence.  The Veteran was referred back to the urology clinic for further testing to determine if there were any abnormalities, inflammatory disease, or obstructions.

In April 2007, the Veteran was seen for complaints of lower urinary tract symptoms with frequency and urgency.  No masses or foreign bodies or stones were found on cystoscopy.  He was started on medication with some improvement. 





In December 2007, a VA examiner reviewed the Veteran's previous examinations and testing, including the cystometrogram and cystoscopy.   The VA examiner expressed the opinion that there was no valid relationship between the Veteran's voiding symptoms and his in-service catheterization.

In December 2010, the Board obtained a VHA expert opinion on the question of whether the Veteran's current bladder dysfunction was related to the catheterization in service.  After a review of the record, the VHA expert, an urologist, found no evidence of bladder instability or stress incontinence and that there were adequate voiding pressures with no indication of urinary retention or urethral injury or stricture.  The expert noted that it was not uncommon for people to develop urinary retention after surgery due to anesthesia, immobility and pain medications, and that catheterization was the proper treatment.  The VHA expert explained that if the Veteran's current bladder dysfunction were related to the surgery, there would be evidence of persistent retention rather than frequent urination and nocturia.  Also any problems with catheterization would have resulted in urethral stricture, which was not shown on cystoscopic evaluation.  

The VAH expert stated that the Veteran had improvement with a bladder relaxant, rather than an alpha blocker to facilitate voiding.  The VHA expert expressed the opinion that the Veteran's symptoms were more likely to be related to an overactive bladder as opposed to a hypotonic bladder which did not empty and that the Veteran's frequent urination, nocturia, and equivocal bladder outlet obstruction were less likely than not caused by the catheterization in service.

Analysis 

The Veteran has asserted that his symptoms of bladder dysfunction, including spasms and urge incontinence began in service, following the September 2004 surgery on his ankle and catheterization.  Therefore, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 


While there are no records of complaints, treatment, or diagnosis of bladder spasms, urinary frequency, or urge incontinence in service, the Veteran has stated that experienced the symptoms in service and the Veteran is competent to describe urinary symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).

The Veteran has asserted that the onset of symptoms coincided with the catheterization following ankle surgery in September 2004 and was, therefore, caused by the catherization.   The VA examiners and the VHA medical expert have stated that the catheterization was less likely than not the cause of the Veteran's bladder dysfunction.  However, the elimination of the catheterization as the cause of the bladder dysfunction does not end the inquiry.  

The Veteran has asserted that the bladder dysfunction began after the catherization and the record shows the bladder dysfunction has continued after service as substantiated by the post-service records, as discussed above, his lay statements are not only competent evidence, but are credible.  In short, such favorable evidence in conjunction with service treatment evidence and post-service medical evidence established service connection based on continuity of symptomatology following service separation.  38 C.F.R. § 3.303(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection by aggravation of a pre-existing left heel and ankle disability is denied.

Service connection for bladder dysfunction is granted.



REMAND

The Veteran also seeks service connection for tinnitus.  He has submitted statements regarding an incident on active duty when he was participating in a live fire exercise as a medical support person.  At that time, he was sitting in a vehicle, when the concussion from the live firing knocked him out of the driver's seat, across the console, and into the passenger seat.  He stated that since that incident he has had a persistent ringing in his ears.  Health questionnaires completed after his deployments show that he was exposed to loud noises in service and that he was concerned about his hearing.

As the Veteran is competent to describe tinnitus, as the incident in service is consistent with the circumstances of his service, and as Veteran's statements regarding the incident are credible, a VA examination and opinion under the duty assist is needed. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current tinnitus is consistent with the type of incident which the Veteran has described as occurring during live fire exercises.  

The VA examiner is asked to consider that the Veteran is competent to describe the incident and to state that he experiences tinnitus.  



If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the event in service is not more likely than any other to cause the Veteran's current tinnitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

A copy of the Veteran's file should be provided to the examiner for review.

2. On completion of the foregoing, the claim of service connection for tinnitus should be adjudicated.  If the decision remains adverse, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


